Citation Nr: 1451606	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-04 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1972 to November 1972. He had additional periods of active duty for training and inactive duty for training in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2012 videoconference hearing. 

In January 2013, the Board denied service connection for a bilateral hearing loss disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties subsequently filed a Joint Motion for Remand.  By Order dated in July 2013, the Court granted the motion and remanded the matter for action consistent with its terms.

In May 2014, the Board remanded the claim for a VA opinion to address the identified treatise evidence the Veteran submitted in support of his claim.  The VA opinion was provided in July 2014 and the case now returns to the Board.


FINDING OF FACT

Bilateral hearing loss disability was not manifest during service and an organic disease of the nervous system was not manifest within one year of separation and is not otherwise related to service or events therein, to include noise exposure.





CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in May 2010.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, a VA examination report, VA opinions, the Veteran's lay statements, private medical records, medical treatise evidence submitted by the Veteran, and an informal hearing presentation from the Veteran's representative.

By Order dated in July 2013, the Court granted a joint motion and remanded the matter for the Board to adequately address the applicability and probative value of the treatise evidence favorable to the Veteran's claim.  In May 2014, the Board remanded the claim in order for a VA examiner to review the treatise evidence and offer an opinion on whether the Veteran's current hearing loss is related to in-service noise exposure.

In July 2014, a VA audiologist reviewed the treatise evidence and provided supporting rationale for the opinion proffered.  Thus, there has been substantial compliance with the Board's May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA), or injury incurred while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101 (24) 106, 1110 (West 2002).

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).


Analysis

The Veteran contends that he has bilateral hearing loss as a result of exposure to noise during his period of active service as well as periods of annual training in the National Guard.  

The Veteran testified that he had multiple periods of active duty for training in the National Guard, including basic training and mechanic school, and that he was exposed to noise during these periods of time. 

The record reflects that the Veteran has been diagnosed with a hearing loss disability as defined by 38 C.F.R. § 3.385.  However, Sensorineural hearing loss (an organic disease of the nervous system) was not "noted" during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  

A Report of Medical History dated December 1971 shows the Veteran reported no history of hearing loss, no entrance examination is present in the service treatment records.  An October 1972 separation examination shows normal hearing upon discharge from initial entry training, although pure tone thresholds are not given, the box is marked "within normal limits."  

In an October 1988 Report of Medical Examination, audiometric results revealed normal hearing, and the Veteran denied experiencing hearing loss in an October 1988 Report of Medical History.  

In his February 2010 claim, the Veteran contended that he was exposed to weapons fire, explosions, and engine noise while he was in the National Guard and that these exposures caused his hearing loss.

The Veteran was afforded a VA examination in March 2010.  At that time, he reported exposure to artillery fire and explosions while in basic training and training for his military occupational specialty.  He did not remember how often he was exposed to the noise or if he used ear protection.  Prior to and after service, he was exposed to noise from farming equipment.  After service, he was exposed to noise from sources including boilers, vacuums, lawn mowers, snow blowers, chain saws, and power tools as well as from hunting.  At the March 2010 VA examination, normal to moderately severe sensorineural hearing loss was shown in the right ear, but hearing was normal for VA purposes in the left ear. 

The March 2010 VA examiner opined that it was less likely than not that the Veteran's hearing loss was related to service.  She noted her opinion was based on audiograms from after the Veteran's initial period of active service and that it was impossible to discern whether any threshold shift occurred during active duty due to a lack of an entrance audiogram for reference.  The VA examiner reasoned that although there was no calibrated audiometric data for his initial enlistment or discharge, October 1988 Report of Medical Examination audiometric results revealed normal hearing.  In terms of any causal relationship between shifts noted in service and the Veteran's current hearing loss, the examiner was unaware of any research that supported late onset hearing loss once the Veteran has been removed from the noisy environment. 

The Veteran submitted an August 2010 private audiogram, which showed hearing loss for VA purposes in both ears.  The Veteran's private physician, Dr. O.F., M.D. indicated that the Veteran had combined type sensorineural hearing loss.  He opined that the Veteran's significant high frequency hearing loss was most likely due to noise induced trauma that was not consistent with routine noise exposure such as from a work environment.  He opined that the Veteran's hearing loss likely started in service and continued thereafter.

In a second opinion dated in February 2011, Dr. O.F., related that he had reviewed the Veteran's service treatment records.  He noted that Army National Guard records showed 5, 10, and 10 decibel shifts at the 1000, 2000, and 4000 Hertz frequencies in the left ear, and that the right ear was exposed to the same noise environment.  The private physician opined that combined with the situation that both ears current hearing loss had a configuration consistent with noise exposure, military noise was at least as likely as not the cause of the Veteran's hearing loss.

In response to the private evidence supplied by the Veteran, VA obtained a supplementary VA report in March 2011 about the source of the Veteran's hearing loss.  

The March 2011 VA examiner indicated that the National Institute of Medicine determined that studies in humans and animals were sufficient to conclude that the most pronounced effects of noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, either partial or complete, related to the level, duration, and type of noise exposure, with most recovery to stable hearing occurring within thirty days.  

The March 2011 VA examiner explained that with normal hearing found after discharge as documented in his National Guard physicals, there is no evidence of hearing damage due to military noise exposure.  Any worsening of hearing from the time of discharge to the present was due to noise exposure after service.  The examiner concluded that based on this evidence, the Veteran's hearing loss was not caused or aggravated by military service.

In another addendum dated in July 2012, a different VA examiner noted that the Veteran did not have a significant threshold shift during his National Guard service, because the recommended definition is a shift of 15 decibels.  (National Institute for Occupational Safety and Health).  The July 2012 examiner quoted the same language from the Institutes of Medicine as did the previous examiner, and again opined that the Veteran's hearing loss was not related to military service.

The Veteran testified at an October 2012 hearing.  At that time, the Veteran provided a letter from his friend to the effect that he noticed that the Veteran complained of hearing loss after a period of active service in the National Guard and still had problems with his hearing.

Following the October 2012 hearing, the Veteran submitted a January 2009 article from the Journal of Neuroscience containing the following: 

[L]ack of delayed threshold shifts after noise [exposure] has been taken as evidence that delayed effects of noise [exposure] do not occur.  The present results contradict these fundamental assumptions by showing that reversibility of noise induced threshold shifts masks progressive underlying neuropathology that likely has profound long term consequences on auditory processing.  The clear conclusion is that noise exposure is more dangerous than has been assumed.  

This evidence is favorable to a finding that a delayed onset of hearing loss could occur.  In a July 2013 order, the Court instructed the Board to address the applicability and probative value of this evidence.  In May 2014, the Board remanded the claim for a VA opinion to address the identified treatise evidence.  In July 2014, a VA audiologist reviewed this treatise evidence and offered an opinion that hearing loss and tinnitus would have an onset directly after a noise exposure.  

The July 2014 VA examiner supported their opinion with citation to current guidelines from The Institute of Medicine, noting: current science indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  Continuing, the examiner also noted:  "The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure"

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

There is no dispute that Veteran is competent to report when he first noticed difficulty hearing difficulty because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).    

Although the Veteran provided subjective reports of hearing loss shortly after service, his hearing was shown to actually be normal by audiometric testing through to 1988.  It is also notable that the Veteran actually denied experiencing hearing loss at that time.  See October 1988 Report of Medical History.  Accordingly, to the extent the Veteran contends incurrence of bilateral hearing loss in service, the Veteran's contentions are contradicted by his October 1972 separation examination, in-service examinations, October 1988 Report of Medical History, and October 1988 Report of Medical Examination.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

As noted above, the Veteran submitted treatise evidence showing that there is some scientific support for the existence of delayed onset hearing loss.  In contrast, VA examiners have cited to other scientific evidence suggesting that hearing loss is measurable immediately following the exposure.  Ultimately, although the Board notes that the treatise evidence is favorable to the Veteran, it is assigned little probative value because the Board finds the July 2014 VA opinion to be a more thorough and pertinent report with citation to more persuasive scientific evidence.  Additionally, the treatise evidence relates to fairly recent and novel scientific findings, while the July 2014 VA opinion cites to evidence widely accepted in the field of audiology.

In sum, the Veteran was found to have normal hearing upon discharge from active duty for training in 1972 and showed normal hearing through the termination of his National Guard service in 1988.  While the treatise evidence serves to show his hearing loss could be a delayed effect of in-service noise exposure, the Board finds it does not tend to make it as likely than not that the Veteran's hearing loss is due to his in-service noise exposure. 

Here, the Board finds the July 2014 and July 2012 VA opinions are more probative than that of the private physician who opined that the Veteran's hearing loss was related to military service.  While the Dr. O.F. reviewed the Veteran's service treatment records, he did not provide any explanation as to any mechanism through which delayed onset hearing loss could occur.  He noted a slight threshold shift in the left ear during the Veteran's National Guard service, which the VA examiners explained was insignificant.  

In any event, these threshold shifts would not establish that noise from federal National Guard training activities caused the change as opposed to other non-service related activities.  There was no similar threshold shift in the right ear at all in any event.  For these reasons, the Board finds the VA examination opinions are entitled to greater probative weight than the opinion of Dr. O.F.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board has considered the lay evidence.  It is unclear if there is an allegation of continuity of symptomatology.  However, in light of the pleadings and the lay statement from a friend, we would find such allegation not credible as it is inconsistent with the service department clinical findings and the denial of pertinent pathology in October 1988.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309(a).  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  

ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


